— Appeal by the defendant from a judgment of the County Court, Westchester County (McMahon, J.), rendered June 10, 1985, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In order to induce the prosecution to agree to the terms of a negotiated plea bargain, the defendant expressly stated, in his plea allocution, that he would withdraw all pretrial motions, *788whether pending or decided. This did not constitute a waiver by the defendant of his right to appeal from the judgment rendered upon his plea of guilty (cf., People v Smith, 142 AD2d 195; People v Seaberg, 139 AD2d 53, lv granted 72 NY2d 1049). Instead, the defendant, in effect, agreed to remove from the scope of appellate review all questions concerning the County Court’s pretrial rulings, including those which would otherwise have been reviewable pursuant to CPL 710.70 (2) (see, People v Corti, 88 AD2d 345; cf., People v Williams, 36 NY2d 829, 830). The defendant’s first two arguments on appeal are therefore not properly before this court. The defendant’s final argument, concerning the specificity of the allegations contained in the indictment, is not one which may be raised for the first time on appeal (see, People v Soto, 44 NY2d 683, 684; People v Byrdsong, 133 AD2d 164, 165). Mangano, J. P., Bracken, Kunzeman and Balletta, JJ., concur.